IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


EDMOND CALLOWAY,                            : No. 49 EM 2017
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
DAVID RUDENSTEIN,                           :
                                            :
                     Respondent             :


                                       ORDER



PER CURIAM

       AND NOW, this 31st day of May, 2017, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Ali, 10 A.3d 282, 293 (Pa. 2010) (explaining that

hybrid representation is not permissible). The Prothonotary is DIRECTED to forward

the filings to counsel of record.